ELECTRONIC RECORD
                                                                          /578-/V

COA #      05-12-01061-CR                        OFFENSE:        30.02F1


           Darrell Dewayne Sneed v. The
STYLE:     State of Texas                        COUNTY:         Dallas

COA DISPOSITION:         AFFIRM                  TRIAL COURT:    Criminal District Court No. 7


DATE: 10/30/2014                   Publish: NO   TC CASE #:      F11-60730-Y




                          IN THE COURT OF CRIMINAL APPEALS



         Darrell Dewayne Sneed v. The State
STYLE:   of Texas                                     CCA#:
                                                                      iS7$«/y
         PROSE                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          KefutiTb                                    JUDGE:

DATE:
                    I
              aiLfpy(&o/r                             SIGNED:                            PC:_

JUDGE:              dd   &
                         L/tVUMrtT—                   PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD